DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims included in the prosecution are claims 1-6 and 9-18.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2021 has been entered.
 
Applicants' arguments, filed 10/22/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 recites wherein the carbonate or bicarbonate is added to an electrolyzed solution. Claim 9 fails to further limit claim 1 since claim 1 already recites an electrolyzed solution containing a stabilizing amount of dissolved inorganic carbon in the form of bicarbonate or carbonate.   
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1, 3-6, 9-11 and 13-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zolotarsky et al. (US 2002/0172725, Nov. 21, 2002) in view Bromberg et al. (US 2007/0231247, Oct. 4, 2007), Yu (US 5,424,079, Jun. 13, 1995), and Hartshorn et al. (4,104,190, Aug. 1, 1978).
Zolotarsky et al. disclose a stabilized active bromine-containing solution. The pH of the active bromine-containing solution is raised to between 4 and 10 by adding an alkali to improve stability (abstract). An active bromine compound is meant to include brominated biocide compounds having oxidative or biocide properties. A solution containing an active bromine compound may comprise hypobromous acid, HOBr (¶ [0017]). The active bromine-containing solution may be used for the onsite treatment of water such as industrial wastewater, sewage, pools, and hot tubs. Other uses of the generated solution would be apparent to those skilled in the art (¶ [0016]). The pH of the active bromine-containing solution may be adjusted by adding an alkali, for example, an alkaline earth hydroxide or an alkaline metal hydroxide (¶ [0024]). Adjusting the pH to between about 4 and about 10 further stabilizes the active bromine-containing solution. If the pH is greater than about 10, it is believed, in alkaline solutions, the hypobromous acid may form sodium hypobromate which may in turn disproportionate into sodium 
Zolotarsky et al. differ from the instant claims insofar as not disclosing wherein the solution comprises a dissolved inorganic carbon (DIC) in the form of bicarbonate or carbonate of alkali or alkaline earth metals, wherein the solution is formulated as a gel, and wherein the composition is used for disinfecting mammalian tissue, a hard surface, and/or a food product. 
However, Bromberg et al. disclose diluting hypohalous acid, hypohalous acid salt, and compositions containing these actives. The resulting compositions are useful for disinfecting (for example, water, environmental hard and soft surfaces, human and animal surfaces), sanitizing, sterilizing medical devices, controlling odor, deactivating allergens, and controlling mold (¶ [0003]). Suitable hypohalous acids and salts for use herein include hypobromites (¶ [0021]). The composition may be adjusted for pH using a pH adjusting agent. Suitable pH adjusting agents include alkali metal carbonate and alkali metal bicarbonate. The composition may have a pH between 4 and less than 8 (¶ [0048]). When employed, the pH adjusting agent comprises at least about 0.001% and typically abut 0.001-0.5% of the composition (¶ [0045]). The composition may be applied on human and animal surfaces, including external skin areas and internal cavities. The composition may be applied as a thickened gel or as a wound dressing (¶ 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Zolotarsky et al. disclose wherein alkaline metals and alkaline earth metals are effective pH adjusting agents. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated an alkaline metal or alkaline earth metal carbonate or bicarbonate into the solution of Zolotarsky et al. since carbonate and bicarbonates as known and effective pH adjusting agents as taught by Bromberg et al.
It would have been prima facie obvious to one of ordinary skill in the art to have used the composition of Zolotarsky et al. to disinfect wounds (i.e. mammalian tissue), stainless steel (i.e. hard surface), and/or food products since the composition is a hypohalous acid biocide and wounds, stainless steel, and food products are in need of disinfection from hypohalous acid compositions as taught by Bromberg et al. 
It would have been prima facie obvious to one of ordinary skill in the art to have thicken the solution of Zolotarsky et al. into a gel since hypohalous acid compositions may be used to disinfect human and animal surfaces and a gel is an effective form for a composition to be applied in such manner as taught by Bromberg et al. 
The combined teachings Zolotarsky et al. and Bromberg et al. do not disclose wherein the composition comprises an available free bromine (AFB) content from about 10 to about 5,000 parts per million (ppm).
However, Yu discloses wherein about 25 ppm to 250 ppm active bromine is effective to inhibit the growth of microorganisms (col. 2, lines 47-56).
prima facie obvious to one of ordinary skill in the art to have formulated the solution of Zolotarsky et al. to comprise about 25 ppm to 250 ppm active bromine since the solution is a biocide and about 25 ppm to 250 ppm active bromine is an effective amount of bromine to inhibit the growth of microorganisms as taught by Yu. 
The combined teachings of Zolotarsky et al., Bromberg et al., and Yu do not disclose wherein the solution comprises sodium bicarbonate, e.g. 50 mg/L to 1000 mg/L sodium bicarbonate.
However, Hartshorn et al. disclose a method of providing an aqueous disinfecting and/or sterilizing liquid and solid compositions which can be used to prepare that aqueous liquid (col. 1, lines 5-9). The solid compositions include a buffer to assist in maintaining the pH of the final solution and also to bring the pH of the disinfecting and/or sterilizing solution to the desired pH (col. 4, lines 38-43). In some compositions it may be desirable to include a filler. The filler can; however, be another component of the composition such as buffer. Thus, the filler can be anhydrous sodium bicarbonate (col. 6, lines 18-22). Example 8 disclose wherein calcium hypochlorite, sodium chlorite, adipic acid, and 0.50 g sodium bicarbonate dissolved in 1 liter of distilled water to give a solution containing chlorine dioxide at a pH 6.6 (i.e. 500 mg/L sodium bicarbonate).
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated sodium bicarbonate into the solution of Zolotarsky et al. since it is a known and effective alkaline earth metal bicarbonate pH adjusting agent as taught by Hartshorn et al.
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated 500 mg/L of sodium bicarbonate into the solution of Zolotarsky et al. since 
In regards to instant claim 1 reciting “consisting essentially of,” absent a clear indication in the specification or claims of what the basic and novel characteristics of the claimed composition actually are, the term “consisting essentially of” is construed as being equivalent in meaning to the term “comprising”. PPG v. Guardian, 156 F.3d 1351, 1354 (Fed. Cir. 1998). In the instant case, the specification does not disclose what materials would materially affect the basic and novel characteristics of the claimed composition. Therefore, a clear indication of what the basic and novel characteristics of the claimed composition actually are is absent and the term “consisting essentially of” is construed as being equivalent in meaning to the term “comprising”.
	In regards to instant claim 1 reciting wherein a ratio of the stabilizing amount of sodium bicarbonate to the AFB content is at least 1:2, Bromberg et al. disclose wherein an effective amount of pH adjusting agent is about 0.001-0.5% (10-5000 ppm) and Yu discloses about 25 ppm to 250 ppm active bromine. Therefore, a sodium bicarbonate to AFB ratio of at least 1:2 is obvious. For example, it would have been obvious to have a composition comprising 0.005% (50 ppm) sodium bicarbonate and 100 ppm active bromine.
In regards to instant claim 1 reciting a stabilizing amount of dissolved inorganic carbon, Zolotarsky et al. disclose wherein the pH adjusting agent stabilizes the solution. Therefore, incorporating an alkaline metal or alkaline earth metal carbonate or bicarbonate into the solution of Zolotarsky et al. is incorporating a stabilizing amount of dissolved inorganic carbon. 
. 

2.	Claims 2 and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zolotarsky et al. (US 2002/0172725, Nov. 21, 2002) in view Bromberg et al. (US 2007/0231247, Oct. 4, 2007), Yu (US 5,424,079, Jun. 13, 1995), Hartshorn et al. (4,104,190, Aug. 1, 1978), and further in view of Northey (US 2012/0269904, Oct. 25, 2012). 
	The teachings of Zolotarsky et al., Bromberg et al., Yu, and Hartshorn et al. do not disclose wherein the solution is stable for at least 6 months.

	It would have been prima facie obvious to one of ordinary skill in the art to have formulated the solution of Zolotarsky et al. to be stable for at least six months since this is the desired length of stability for stable biocide compositions as taught by Northey. One of ordinary skill in the art would have had reasonable expectation of success in formulating the solution of Zolotarsky et al. to have such stability since pH affects stability as taught by Northy and the stability of hypobromous acid is pH dependent as taught by Zolotarsky et al. 

Response to Arguments
	Applicant argues that Zolotarsky teaches producing an active bromine solution by a process that comprises adding an amino-complexing agent to a bromate or bromide salt solution. Zolotarsky does not teach or suggest a stabilized solution consisting essentially of an electrolyzed bromide salt solution containing hypobromous acid and a stabilizing amount of dissolved inorganic carbon as claimed. 
PPG v. Guardian, 156 F.3d 1351, 1354 (Fed. Cir. 1998). In the instant case, the specification does not disclose what materials would materially affect the basic and novel characteristics of the claimed composition. Therefore, a clear indication of what the basic and novel characteristics of the claimed composition actually are is absent and the term “consisting essentially of” is construed as being equivalent in meaning to the term “comprising”. Since the term “consisting essentially of” is construed as being equivalent in meaning to the term “comprising”, the instant claims do not exclude the amino-complexing agent of Zolotarsky. As such, Applicant’s argument is unpersuasive. 

Applicant argues that conventional buffers for the claimed pH range, such as sodium or potassium phosphate buffers that are also listed in Bromberg, provide no stabilizing advantages. Thus, bicarbonate and carbonate salts provide unexpected results in view of Fig. 7B showing the surprising pH-dependent stabilizing effect of bicarbonate salt on hypohalous acid.
The Examiner does not find Applicant’s argument to be persuasive. Applicant has not shown wherein sodium or potassium phosphate buffers provide no stabilizing properties. Figure 3 shows wherein solutions containing no phosphate buffer were more stable (~8% lost) when compared to Na2HPO4 buffered (~25% lost) and 9 NaH2PO4: 1 2HPO4 buffered solutions (~20% lost). See page 14, lines 19-21 of instant specification. Figure 3 does not show wherein solutions containing phosphate buffer were not stable at all. Also, Zolotarsky discloses that adjusting the pH to between about 4 and about 10 further stabilizes the active bromine-containing solution. Bromberg discloses wherein alkaline metals and alkaline earth metals (i.e. dissolved inorganic carbon in the form of bicarbonate or carbonate) are effective pH adjusting agents. Therefore, it was known in the art that dissolved inorganic carbon in the form of bicarbonate or carbonate would stabilize a hypobromous solution by adjusting the pH of the solution to stabilize it. Applicant has not shown wherein dissolved inorganic carbon in the form of bicarbonate or carbonate of alkali or alkaline earth metals provide better stabilizing properties compared to known buffers. As such, Applicant has not shown wherein bicarbonate and carbonate salts provide unexpected results. 

Applicant argues that neither Bromberg nor any other cited reference teaches the ratio of bicarbonate or carbonate salts with respect to AFB.
The Examiner does not find Applicant’s argument to be persuasive. As this is a 103 obviousness rejection no one piece of prior art is required to teach each and every claim limitation. As discussed in the rejection, in regards to instant claim 1 reciting wherein a ratio of the stabilizing amount of sodium bicarbonate to the AFB content is at least 1:2, Bromberg et al. disclose wherein an effective amount of pH adjusting agent is about 0.001-0.5% (10-5000 ppm) and Yu discloses about 25 ppm to 250 ppm active bromine. Therefore, a sodium bicarbonate to AFB ratio of at least 1:2 is obvious. For example, it would have been obvious to have a composition comprising 0.005% (50 


Conclusion
Claims 1-6 and 9-18 are rejected.
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/TRACY LIU/Primary Examiner, Art Unit 1612